Case 1:13-cr-00147-KD-C Document 69 Filed 05/20/20 Page 1 of 9                        PageID #: 284



                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF ALABAMA
                                SOUTHERN DIVISION

UNITED STATES OF AMERICA,                          )
                                                   )
vs.                                                )    Criminal Action No. 13-00147-KD-C
                                                   )
JERRY WAYNE DISON,                                 )
                                                   )
         Defendant.                                )

                                               ORDER

         This action is before the Court on Defendant Jerry Wayne Dison’s request for

“Compassionate Release to Home Confinement” construed as a motion for compassionate

release pursuant to 18 U.S.C. § 3582(c)(1)(A)(i) (doc. 65)1 and the United States’ response (doc.

68). Upon consideration, and for the reasons set forth herein, the motion for compassionate

release is dismissed without prejudice. To the extent that his motion could be construed as a

motion pursuant to the Coronavirus Aid, Relief, and Economic Security Act (CARES Act), Pub.

L. No. 116-136, § 12003(b)(2), 134 Stat. 281, 516 (to be codified at 18 U.S.C. § 3621), the

motion is denied.

         I. Background

         In late 2013, Dison plead guilty to the offense of failure to register as a sex offender in

violation.2 He was sentenced to a term of two months incarceration and five years of supervised

release (doc. 33). His supervised release was revoked in 2015 and he was sentenced to twelve

months and one day (doc. 48). His supervised release was revoked again in April 2019 and he


1
  Daniele v. United States, 740 Fed. Appx. 973, 977 (11th Cir. 2018) (“… we have held that pro
se ‘pleadings are held to a less stringent standard than pleadings drafted by attorneys and will,
therefore, be liberally construed.’”) (quoting Tannenbaum v. United States, 148 F.3d 1262, 1263
(11th Cir. 1998)).
2
    Dison was convicted of Rape 2nd degree in 2000.
Case 1:13-cr-00147-KD-C Document 69 Filed 05/20/20 Page 2 of 9                        PageID #: 285



was sentenced to twenty-four months in prison (doc. 64). Dison is currently serving this

sentence. He is incarcerated to FCI Oakdale I in Oakdale, Louisiana.

       II. Exhaustion

       In relevant part, the compassionate release provision of 18 U.S.C. § 3582(c), as amended

by the First Step Act of 2018, provides that “the court . . . upon motion of the defendant after the

defendant has fully exhausted all administrative rights to appeal a failure of the Bureau of

Prisons to bring a motion on the defendant's behalf or the lapse of 30 days from the receipt of

such a request by the warden of the defendant's facility, whichever is earlier, may reduce the

term of imprisonment” upon finding that there are extraordinary and compelling reasons which

warrant a reduction in sentence. 18 U.S.C. § 3582(c)(1)(A)(i); First Step Act of 2018, Pub. L.

115-391, § 603(b), 132 Stat. 5194, 5239.

       Dison does not state that he exhausted his administrative remedies or that 30 days have

lapsed since the Warden of his facility received his request for compassionate release (doc. 65).

The United States reports that as of May 5, 2020, the Bureau of Prisons had no record of a

request for compassionate release from Dison (doc. 68, p. 12). Since Dison failed to comply with

either of the two statutory requirements, the Court finds that he has not met the necessary

prerequisites for consideration of his motion. Accordingly, Dison’s motion is due to be dismissed

without prejudice for failure to meet the statutory prerequisites.3




3
  District courts are split on the issue of whether the statutory exhaustion or lapse requirements
may be waived as futile because of the Covid 19 pandemic, but the majority of district courts
have found that the exhaustion requirement created by Congress is not subject to “judge-made
exceptions”. See United States v. Smith, No. 8:17-CR-412-T-36AAS, 2020 WL 2512883, at *4
(M.D. Fla. May 15, 2020) (collecting cases). Some consider the ability to file a motion after the
lapse of 30 days, is a “futility exception” that is “’baked’” into the text of the § 3582(c)(1)(A)(i).
United States v. Purry, 2020 WL 2514878, at *2 (D. Nev. May 14, 2020) (citation omitted).



                                                  2
Case 1:13-cr-00147-KD-C Document 69 Filed 05/20/20 Page 3 of 9                       PageID #: 286



       III. Compassionate release

       However, even assuming that Dison met the statutory prerequisite, he is not entitled to

compassionate release. Once a sentence is imposed, the “authority of a district court to modify

an imprisonment sentence is narrowly limited by statute.” United States v. Phillips, 597 F.3d

1190, 1194-95 (11th Cir. 2010). Specifically, the “court may not modify a term of imprisonment

once it has been imposed except” as set out in 18 U.S.C. § 3582(c). The compassionate release

provision of 18 U.S.C. § 3582(c)(1)(A)(i) provides that the Court “may reduce the term of

imprisonment (and may impose a term of probation or supervised release with or without

conditions that does not exceed the unserved portion of the original term of imprisonment), after

considering the [applicable] factors set forth in 18 U.S.C. § 3553(a)”, if the court finds that

“extraordinary and compelling reasons warrant such a reduction” and the reduction is “consistent

with applicable policy statements issued by the [United States] Sentencing Commission.” 18

U.S.C. § 3582(c)(1)(A).

       “Extraordinary and compelling” reasons are not defined in the statute. Instead, Congress

gave the Sentencing Commission the duty to promulgate general policy statements regarding

sentence modifications pursuant to 18 U.S.C. § 3582(c)(1)(A) and stated that the Commission

“shall describe what should be considered extraordinary and compelling reasons for sentence

reduction, including criteria to be applied and a list of specific examples.” 28 U.S.C. § 994(t).

Congress also stated that “[r]ehabilitation of the defendant alone shall not be considered an

extraordinary and compelling reason.” Id.


However, Dison did not ask for waiver. He simply states that his motion is “urgent” (doc. 65, p.
7). While the Court may liberally construe his pro se motion, it cannot rewrite the motion. See
Gilmore v. Hodges, 738 F. 3d 266, 281 (11th Cir. 2013) (The law is clear that pro se pleadings
are held to a less demanding standard than counseled pleadings and should be liberally
construed. . . . But liberal construction is not the same thing as wholesale redrafting.”) (internal
citations omitted).


                                                  3
Case 1:13-cr-00147-KD-C Document 69 Filed 05/20/20 Page 4 of 9                      PageID #: 287



       Before the First Step Act, the Sentencing Commission promulgated the following policy

statement:

       Upon motion of the Director of the Bureau of Prisons under 18 U.S.C. §
       3582(c)(1)(A), the court may reduce a term of imprisonment (and may impose a
       term of supervised release with or without conditions that does not exceed the
       unserved portion of the original term of imprisonment) if, after considering the
       factors set forth in 18 U.S.C. § 3553(a), to the extent that they are applicable, the
       court determines that—

               (1) (A) Extraordinary and compelling reasons warrant the reduction; or . . .

               (2) The defendant is not a danger to the safety of any other person or to the
               community, as provided in 18 U.S.C. § 3142(g); and

               (3) The reduction is consistent with this policy statement.

       U.S.S.G. § 1B1.13.4

       The Application Notes to the Policy Statement include four examples of extraordinary

and compelling reasons to consider reduction of a sentence under § 3582(c)(1)(A). The

defendant’s physical, mental, or medical condition may qualify if certain criteria are met.

U.S.S.G. § 1B1.13 cmt. n. 1(A). Specifically, if the

       i) The defendant is suffering from a terminal illness (i.e., a serious and advanced
       illness with an end of life trajectory). A specific prognosis of life expectancy
       (i.e., a probability of death within a specific time period) is not required.
       Examples include metastatic solid-tumor cancer, amyotrophic lateral sclerosis
       (ALS), end-stage organ disease, and advanced dementia.

       (ii) The defendant is—

               (I) suffering from a serious physical or medical condition,

4
  Subparagraph(B) provides for consideration of compassionate release if “[i]he defendant (i) is
at least 70 years old; and (ii) has served at least 30 years in prison pursuant to a sentence
imposed under 18 U.S.C. § 3559(c) for the offense or offenses for which the defendant is
imprisoned[.]” Since Dison is 43 years old, this statute cannot apply to him.



                                                 4
Case 1:13-cr-00147-KD-C Document 69 Filed 05/20/20 Page 5 of 9                        PageID #: 288




               (II) suffering from a serious functional or cognitive impairment, or

               (III) experiencing deteriorating physical or mental health because of the
               aging process, that substantially diminishes the ability of the defendant to
               provide self-care within the environment of a correctional facility and
               from which he or she is not expected to recover.

U.S.S.G. §1B1.13 cmt. n. 1(A).

       Dison does not allege that he is terminally ill, that he has serious functional or cognitive

impairment, or that he is experiencing deteriorating physical or mental health because of the

aging process such that he cannot care for himself. Dison does allege that he has “chronic

asthma” (doc. 65, p. 2). His chronic asthma may fall within the criteria of Application Note A, if

he shows that he is “suffering from a serious . . . medical condition . . . that substantially

diminishes” his ability to provide self-care in the correctional facility. U.S.S.G. §1B1.13 cmt. n.

1(A). However, Dison does not provide any evidence as to the seriousness of his chronic asthma

and its effect on his ability to care for himself in prison.5 United States v. Smith, No. 8:17-CR-

412-T-36AAS, 2020 WL 2512883, at *6 (M.D. Fla. May 15, 2020) (“Smith, however, does not

allege a terminal illness or that his asthma substantially diminishes his ability to care for himself

in prison. Nor does he submit documentary evidence demonstrating that he suffers from severe

asthma. As such, Smith fails to demonstrate that his asthma constitutes an extraordinary and

compelling reason warranting relief.”).


5
  The Bureau of Prison’s Program Statement No. 5050.50 addressing “Compassionate
Release/Reduction in Sentence” Procedures for Implementation of 18 U.S.C. §§ 3582 and
42059g)” identified a “Debilitated Medical Condition” and states that a reduction in sentence
“consideration may also be given to inmates who have an incurable, progressive illness or who
have suffered a debilitating injury from which they will not recover. The BOP should consider a
RIS if the inmate is: Completely disabled, meaning the inmate cannot carry on any self-care and
is totally confined to a bed or chair; or Capable of only limited self-care and is confined to a bed
or chair more than 50% of waking hours.”


                                                   5
Case 1:13-cr-00147-KD-C Document 69 Filed 05/20/20 Page 6 of 9                       PageID #: 289



       The district court may consider the “Age of the Defendant.” U.S.S.G. § 1B1.13 cmt.

n.1(B). Specifically, whether the “defendant (i) is at least 65 years old); (ii) is experiencing a

serious deterioration in physical or mental health because of the aging process; and (iii) has

served at least 10 years or 75 percent of his or her term of imprisonment, whichever is less.” Id.,

cmt. n. 1(B). Since Dison is 43 years old, he does not fall within the parameters of this example.

       The district court may consider Dison’s “Family Circumstances.” Id., at cmt. n. (1)(C).

Specifically, “(i) The death or incapacitation of the caregiver of the defendant’s minor child or

minor children” and “(ii) The incapacitation of the defendant’s spouse or registered partner when

the defendant would be the only available caregiver for the spouse or registered partner.”. Id.

Dison does not indicate whether he has minor children or an incapacitated spouse or partner

(doc. 65).

       Last, the district court may consider “Other Reasons – As determined by the Director of

the Bureau of Prisons, there exists in the defendant’s case an extraordinary and compelling

reason other than, or in combination with, the reasons described in subdivisions (A) through

(C).” Id., cmt. n. (1)(D). Since Dison does not appear to fall within the parameters of (A) through

(C), his request may fall under subparagraph (D).

       In its present version, subparagraph (D) “leaves identification of other ‘extraordinary and

compelling reason[s]’ to the Director of the Bureau of Prisons.” United States v. Fox, No. 2:14-

CR-03-DBH, 2019 WL 3046086, at * 3(D. Me. July 11, 2019). But now that the First Step Act

allows the inmate to file for compassionate release without the BOP’s support, it is unclear what

“other” reasons can be relied upon for compassionate release. However, the Court finds that

until the Sentencing Commission amends its Policy Statement “those other extraordinary and




                                                  6
Case 1:13-cr-00147-KD-C Document 69 Filed 05/20/20 Page 7 of 9                      PageID #: 290



compelling reasons should be comparable or analogous to what the Commission has already

articulated as criteria for compassionate release.” United States v. Fox, 2019 WL 3046086, at *3.

       Dison argues that because he has chronic asthma, a respiratory ailment “identified by the

Center for Disease Control (CDC) as a major underlying health risk factor” his “risk of mortality

is elevated” should he contract the Covid-19 virus. He asks to be removed from the “high

density human inmate population exposure inside the prison dormitory” where he cannot

effectively distance himself from other inmates or practice better sanitary procedures.(doc. 65, p.

3-4). He asserts that seven inmates at FCI Oakdale I have died from Covid 19 as of April 18,

2020, and the majority had underlying health risk factors identified by the CDC (Id., p. 3-4).

       The United States argues that the Covid 19 pandemic does not fall within any of the

categories identified in the Sentencing Commission’s Policy Statement or Application Notes and

since § 3582(c) authorizes a reduction in sentence, only if it is consistent with the Policy

Statement, Dison’s motion should be denied. The United States points out that an extraordinary

and compelling reason consistent with the Policy Statement, would be a “specific serious

medical conditions afflicting an individual inmate, not generalized threats to the entire

population” (doc. 68, p. 21).

       The United States also states that where an inmate has a chronic medical condition

identified by the CDC as elevating the risk of serious illness from Covid 19, that condition may

be an extraordinary and compelling reason for compassionate release. The United States points

out that the CDC identifies “‘moderate to severe asthma’ … as putting a person at higher risk for

severe illness due to a Covid-19 infection” but argues that Dison has not met his burden to show

that “his asthma – for which he can receive treatment while incarcerated – is more serious or that




                                                  7
Case 1:13-cr-00147-KD-C Document 69 Filed 05/20/20 Page 8 of 9                    PageID #: 291



the combination of his asthma with the conditions in prison and the Covid-19 pandemic would

substantially diminish his ability to provide self-care” (doc. 68, p. 23-24).

       Dison’s potential to contract Covid 19 because of the close living conditions and

documented Covid 19 outbreak at FCI Oakdale I,6 in combination with asthma that is severe

enough to be considered a serious medical condition that elevates his risk of mortality, may be

comparable or analogous. The CDC has identified persons who are at “high-risk for severe

illness from Covid-19” as “People of all ages with underlying medical conditions, particularly if

not well controlled, including: People with chronic lung disease or moderate to severe asthma[.]”

People Who Are at Higher Risk for Severe Illness, 7 https://www.cdc.gov/coronavirus/2019-

ncov/need-extra-precautions/people-at-higher-risk.html. However, again, Dison has not provided

the Court with any evidence to support his statement that he has chronic asthma or whether it is

moderate to severe such that he may be at high risk for severe illness from Covid-19. Moreover,

it is the BOP who is in a better position to evaluate the risks.




6
 “The COVID-19 pandemic poses a serious danger to society at large. Moreover, COVID-19
poses a higher risk to incarcerated individuals who are unable to practice public health
precautions that are otherwise available to the general public, such as social distancing
practices.” United States v Bueno-Sierra, No. 93-CR-00567, 2020 WL 2526501, at *2 (S.D. Fla.
May 17, 2020).
7
  “Based on what we know now, those at high-risk for severe illness from COVID-19 are: People
65 years and older, People who live in a nursing home or long-term care facility. People of all
ages with underlying medical conditions, particularly if not well controlled, including: People
with chronic lung disease or moderate to severe asthma; People who have serious heart
conditions; People who are immunocompromised (Many conditions can cause a person to be
immunocompromised, including cancer treatment, smoking, bone marrow or organ
transplantation, immune deficiencies, poorly controlled HIV or AIDS, and prolonged use of
corticosteroids and other immune weakening medications); People with severe obesity (body
mass index [BMI] of 40 or higher); People with diabetes; People with chronic kidney disease
undergoing dialysis; People with liver disease.”


                                                   8
Case 1:13-cr-00147-KD-C Document 69 Filed 05/20/20 Page 9 of 9                    PageID #: 292



       IV. CARES Act

       Although Dison does not specifically mention the CARES Act, he does ask for release to

home confinement. As the United States points out, the CARES Act gives the Director of the

BOP the authority, in certain circumstances, to extend the maximum amount of time that a

prisoner may be placed under home confinement pursuant to 18 U.S.C. § 3624(c)(2) (doc. 68, p.

24-25). However, the CARES Act did not give the Court authority to direct the BOP to place

Dison in home confinement. Therefore, to the extent that Dison’s motion is brought pursuant to

the CARES Act, the motion is denied.8

       DONE and ORDERED this 20th day of May 2020.



                                             s / Kristi K. DuBose
                                             KRISTI K. DuBOSE
                                             CHIEF UNITED STATES DISTRICT JUDGE




8
  The United States pointed out that on April 3, 2020, Attorney General William Barr recognized
the increased levels of Covid-19 infections at certain facilities and directed the Director of the
BOP to “immediately review all inmates who have COVID-19 risk factors, as established by the
CDC, starting with the inmates incarcerated at FCI Oakdale …” for possible home confinement
(doc. 68, p. 30). Memorandum from Attorney General William Barr to Director of Bureau of
Prisons, Increasing Use of Home Confinement at Institutions Most Affected by COVID-19
(April 3, 2020), available at https://www.justice.gov/file/1266661/download




                                                9
